 



EXHIBIT 10.1
VIRTUSA CORPORATION
EXECUTIVE VARIABLE CASH COMPENSATION BONUS PLAN

1.   Purpose

     This Executive Variable Cash Compensation Bonus Plan (the “Bonus Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Virtusa Corporation (the “Company”) and its subsidiaries toward
achievement of certain annual revenue and operating margin goals of the Company,
to tie their goals and interests to those of the Company and its stockholders
and to enable the Company to attract and retain highly qualified executives. The
Bonus Plan is for the benefit of Covered Executives (as defined below).

2.   Covered Executives

     From time to time, the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) may select certain key executives
(the “Covered Executives”) to be eligible to receive bonuses hereunder.

3.   Administration

     The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Bonus Plan, subject only to approval of the Board
of Directors of the Company (the “Board”).

4.   Bonus Determinations

     (a) A Covered Executive may receive a bonus payment under the Bonus Plan
based upon the attainment of performance targets which are established by the
Compensation Committee and approved by the Board and relate to financial and
operational metrics with respect to the Company or any of its subsidiaries (the
“Performance Goals”), including the annual revenue and operating profit margin
targets established by the Compensation Committee as approved by the Board for
any Bonus Year (as defined below). Such revenue and operating profit margin
targets, as well as applicable targeted bonuses for each Covered Executive, are
set forth on Exhibit A hereto.
     (b) Except as otherwise set forth in this Section 4(b): (i) any bonuses
paid to Covered Executives under the Bonus Plan shall be based solely upon
objectively determinable bonus formulas that tie such bonuses to one or more
performance targets relating to the Performance Goals, (ii) bonus formulas for
Covered Executives shall be adopted with respect to the Bonus Year by the
Compensation Committee and approved by the Board and (iii) no bonuses shall be
paid to Covered Executives unless and until the Compensation Committee makes a
determination with respect to the attainment of the performance objectives and
the Board approves of such determination for such Bonus Year. For purposes of
this Bonus Plan, of the Targeted Covered Executive Bonus (as set forth in
Exhibit A hereto with respect to each Covered Executive)

 



--------------------------------------------------------------------------------



 



  (i)   Revenue targets shall contribute 40% of the applicable targeted Bonus
Payment (as adjusted per the percentages on Exhibit A to extent the Company
achieves, exceeds or misses the applicable target); payment of all or any
portion of any applicable revenue target bonus shall be based and determined
solely and independently on the Company’s achievement of such revenue
performance metric as set forth in Exhibit A;     (ii)   Operating profit margin
targets shall contribute 60% of the applicable targeted Bonus Payment (as
adjusted per the percentages on Exhibit A to extent the Company achieves,
exceeds or misses the applicable target); payment of all or any portion of any
applicable operating profit margin bonus shall be based and determined solely
and independently on the Company’s achievement of such operating profit margin
revenue performance metric as set forth in Exhibit A;

     (c) Each Covered Executive shall have a targeted bonus opportunity for the
Bonus Year as set forth in Exhibit A hereto.
     (d) The payment of a bonus to a Covered Executive with respect to the Bonus
Year shall be conditioned upon the Covered Executive’s employment by the Company
on the last day of the Bonus Year and on the date of actual payment of such
Bonus by the Company; provided, however, that the Compensation Committee may
make exceptions to this requirement, in its sole discretion, including, without
limitation, in the case of a Covered Executive’s termination of employment,
retirement, death or disability, subject to Board approval
     (e) The term of the Bonus Plan extends from April 1, 2007 through March 31,
2008 (the “Bonus Year”). This Bonus Plan does not apply to any prior or future
period. To the extent that any Covered Executive is not employed by the Company
on the first day of the Bonus Year, but is employed by the Company continuously
after such date for the remainder of the Bonus Year and up to the time of any
bonus payment hereunder, the Covered Executives applicable bonus amount shall be
pro-rated based on the portion of the Bonus Year that such Covered Executive is
employed by the Company, provided that the Covered Executive satisfies all of
the criteria for earning and being paid such bonus under the terms herein.

5.   Timing of Payment

The Performance Goals will be measured at the end of each fiscal year after the
Company’s financial reports and related metrics have been approved by the Board
for the applicable period If the Performance Goals are met, subject to
satisfaction of all other terms in this Bonus Plan, the Company shall, after
such Board approval, make such payments promptly , but in any event, within 75
days after the expiration of the period against which the applicable Performance
Goals were being measured and calculated.
Amendment and Termination
     The Company reserves the right to amend or terminate the Bonus Plan at any
time in its sole discretion.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT A to FY08 Bonus Plan

                 
CEO Base
      $ 300      
Targeted CEO Bonus at 100% =
      $ 175      
 
               
Revenue targets contribute
        40 % of bonus
OPM targets contribute
        60 % of bonus

              REV ($)   Growth (%)   OPM %   OPM $
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted

                                                              Bonus REV        
          Total Comp REV ($)   OPM $   Eligible Bonus   ($)   Bonus OPM ($)  
Total ($)   '($)
Redacted
  Redacted     75 %     52.5       78.75       131.25       431.25  
Redacted
  Redacted     87.50 %     61.25       91.875       153.125       453.125  
Redacted
  Redacted     100 %     70       105       175       475  
Redacted
  Redacted     125 %     87.5       131.25       218.75       518.75  
Redacted
  Redacted     150 %     105       157.5       262.5       562.5  

Revenue and OPM in Millions of dollars

3



--------------------------------------------------------------------------------



 



                 
EXHIBIT A to FY08 Bonus Plan
                 
COO Base
      $ 250      
Targeted COO Bonus at 100% =
      $ 200      
 
               
Revenue targets contribute
        40 % of bonus
OPM targets contribute
        60 % of bonus

              REV ($)   Growth (%)   OPM %   OPM $
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted

                                                              Bonus REV   Bonus
OPM           Total Comp REV ($)   OPM $   Eligible Bonus   ($)   ($)   Total
($)   ($)
Redacted
  Redacted     75 %     60       90       150       400  
Redacted
  Redacted     87.50 %     70       105       175       425  
Redacted
  Redacted     100 %     80       120       200       450  
Redacted
  Redacted     110 %     88       132       220       470  
Redacted
  Redacted     130 %     104       156       260       510    
Revenue and OPM in Millions of dollars
                                   

                  EXHIBIT A to FY08 Bonus Plan                
CFO Base
  $ 200          
Targeted CFO Bonus at 100% =
  $ 80          
 
               
Revenue targets contribute
          40%of bonus
OPM targets contribute
          60%of bonus

              REV ($)   Growth (%)   OPM %   OPM $
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted

                                                              Bonus REV   Bonus
OPM           Total Comp REV ($)   OPM $   Eligible Bonus   ($)   ($)   Total
($)   ($)
Redacted
  Redacted     75 %     24       36       60       260  
Redacted
  Redacted     87.50 %     28       42       70       270  
Redacted
  Redacted     100 %     32       48       80       280  
Redacted
  Redacted     110 %     35.2       52.8       88       288  
Redacted
  Redacted     130 %     41.6       62.4       104       304  

Revenue and OPM in Millions of dollars

4



--------------------------------------------------------------------------------



 



                 
EXHIBIT A to FY08 Bonus Plan
               
MD Asia Base
      $ 150      
Targeted MD Asia Bonus at 100% =
      $ 60      
 
               
Revenue targets contribute
        40 % of bonus
OPM targets contribute
        60 % of bonus

              REV ($)   Growth (%)   OPM %   OPM $
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted

                                                              Bonus REV   Bonus
OPM   Total   Total Comp REV ($)   OPM $   Eligible Bonus   ($)   ($)   ($)  
($)
Redacted
  Redacted     75 %     18       27       45       195  
Redacted
  Redacted     87.50 %     21       31.5       52.5       202.5  
Redacted
  Redacted     100 %     24       36       60       210  
Redacted
  Redacted     110 %     26.4       39.6       66       216  
Redacted
  Redacted     125 %     30       45       75       225  

Revenue and OPM in Millions of dollars

           
EXHIBIT A to FY08 Bonus Plan
         
Head HR Base
$ 125      
Targeted Head HR Bonus at 100% =
$ 50      
 
         
Revenue targets contribute
  40 % of bonus
OPM targets contribute
  60 % of bonus

              REV ($)   Growth (%)   OPM %   OPM $
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted
Redacted
  Redacted   Redacted   Redacted

                                                              Bonus REV   Bonus
OPM   Total   Total REV ($)   OPM $   Eligible Bonus   ($)   ($)   ($)   Comp($)
Redacted
  Redacted     75 %     15       22.5       37.5       162.5  
Redacted
  Redacted     87.50 %     17.5       26.25       43.75       168.75  
Redacted
  Redacted     100 %     20       30       50       175  
Redacted
  Redacted     108 %     21.6       32.4       54       179  
Redacted
  Redacted     120 %     24       36       60       185  

Revenue and OPM in Millions of dollars

5